Case: 21-10244     Document: 00516075100         Page: 1     Date Filed: 10/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-10244                    October 29, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Adan Ramirez-Rubio,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-291-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Adan Ramirez-Rubio appeals his 72-month prison sentence following
   his guilty plea conviction for illegal reentry into the United States. He
   contends that the district court’s upward variance from the guidelines
   imprisonment range was substantively unreasonable. However, Ramirez-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10244      Document: 00516075100           Page: 2   Date Filed: 10/29/2021




                                    No. 21-10244


   Rubio’s argument that the district court failed to afford appropriate weight
   to his mitigating arguments does not show that it failed to consider a factor
   that should have received significant weight, gave significant weight to an
   improper factor, or made a clear error of judgment in balancing the
   sentencing factors. See United States v. Fraga, 704 F.3d 432, 440-41 (5th
   Cir. 2013). Accordingly, the district court did not abuse its discretion. See
   Gall v. United States, 552 U.S. 38, 51 (2007).
          Next, Ramirez-Rubio contends that his sentence violates due process
   because it exceeds the statutory maximum for the offense charged in the
   indictment.    Specifically, he argues that the 8 U.S.C. § 1326(b)(2)
   enhancement, which increased his statutory maximum sentence to 20 years
   of imprisonment, should not apply because the indictment failed to allege a
   prior conviction. However, as Ramirez-Rubio correctly concedes, this issue
   is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 226-27
   (1998). See United States v. Pineda-Arrellano, 492 F.3d 624, 625-26 (5th
   Cir. 2007).
          AFFIRMED.




                                         2